Exhibit 10.7
THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN AND WILL NOT BE REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE PURSUANT TO AN EXEMPTION
FROM REGISTRATION PROVIDED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND THE
RULES AND REGULATIONS PROMULGATED THEREUNDER (THE '1933 ACT')
US $82,687.50
MEDICAN ENTERPRISES, INC.
8% CONVERTIBLE REDEEMABLE NOTE
DUE SEPTEMBER 12, 2015
          FOR VALUE RECEIVED, Medican Enterprises, Inc. (the 'Company') promises
to pay to the order of LG CAPITAL FUNDING, LLC and its authorized successors and
permitted as'signs ('Holder'), the aggregate principal face amount of Eighty Two
Thousand Six Hundred Eighty Seven Dollars Fifty Cents exactly (U.S. $82,687.50)
on September 12, 2015 ('Maturity Date') and to pay interest on the principal
amount outstanding hereunder at the rate of 8% per annum commencing on September
12, 2014. This Note contains a 5% original issue discount such mat the purchase
price is $78,750.00. The interest will be paid to the Holder in whose name this
Note is registered on the records of the Company regarding registration and
transfers of this Note. The principal of, and interest on, this Note are payable
at 1218 Union Street, Suite #2, Brooklyn, NY 11225, initially, and if changed,
last appearing on the records of the Company as designated in writing by the
Holder hereof from time to time. The Company will pay each inter'est payment and
the outstanding principal due upon this Note before or on the Maturity Date,
less any amounts required by law to be deducted or withheld, to the Holder of
this Note by check or wire transfer addressed to such Holder at the last address
appearing on the records of the Company. The forwarding of such check or wire
transfer shall constitute a payment of outstand'ing principal hereunder and
shall satisfy and discharge the liability for principal on this Note to the
extent of the sum represented by such check or wire transfer. Interest shall be
payable in Common Stock (as defined below) pursuant to paragraph 4(b) herein.
1

 

--------------------------------------------------------------------------------

 
          This Note is subject to the following additional provisions:
          1. This Note is exchangeable for an equal aggregate principal amount
of Notes of different authorized denominations, as requested by the Holder
surrendering the same. No service charge will be made for such registration or
transfer or exchange, except that Holder shall pay any tax or other governmental
charges payable in connection therewith.
          2. The Company shall be entitled to withhold from all payments any
amounts required to be withheld under applicable laws.
          3. This Note may be transferred or exchanged only in compliance with
the Securities Act of 1933, as amended ('Act') and applicable state securities
laws. Any attempted transfer to a non-qualifying party shall be treated by the
Company as void. Prior to due present' ment for transfer of this Note, the
Company and any agent of the Company may treat the person in whose name this
Note is duly registered on the Company's records as the owner hereof for all
other purposes, whether or not this Note be overdue, and neither the Company nor
any such agent shall be affected or bound by notice to the contrary. Any Holder
of this Note electing to exercise the right of conversion set form in Section
4(a) hereof, in addition to the requirements set forth in Section 4(a), and any
prospective transferee of this Note, also is required to give the Company
written confirmation that this Note is being converted ('Notice of Conversion')
in the form annexed hereto as Exhibit A. The date of receipt (including receipt
by telecopy) of such Notice of Conversion shall be the Conversion Date.
          4. (a) The Holder of this Note is entitled, at its option, at any time
after 180 days, to convert all or any amount of the principal face amount of
this Note then outstanding into shares of the Company's common stock (the
'Common Stock') without restrictive legend of any nature, at a price
('Conversion Price') for each share of Common Stock equal to 70% of the average
of the 3 lowest daily closing bid prices of the Common Stock as reported on the
Na'tional Quotations Bureau OTCQB exchange which the Company's shares are traded
or any ex'change upon which the Common Stock may be traded in the future
('Exchange'), for the twenty prior trading days including the day upon which a
Notice of Conversion is received by the Com'pany (provided such Notice of
Conversion is delivered by fax or other electronic method of communication to
the Company after 4 P.M. Eastern Standard or Daylight Savings Time if the Holder
wishes to include the same day closing price). If the shares have not been
delivered with'in 3 business days, me Notice of Conversion may be rescinded.
Such conversion shall be effec'tuated by the Company delivering the shares of
Common Stock to the Holder within 3 business days of receipt by the Company of
the Notice of Conversion. Once the Holder has received such shares of Common
Stock, the Holder shall surrender this Note to the Company, executed by the
Holder evidencing such Holder's intention to convert this Note or a specified
portion hereof, and accompanied by proper assignment hereof in blank. Accrued,
but unpaid interest shall be subject to conversion. No fractional shares or
scrip representing fractions of shares will be issued on conversion, but the
number of shares issuable shall be rounded to the nearest whole share. In the
event the Company experiences a DTC 'Chill' on its shares, the conversion price
shall be de'creased to 60% instead of 70% while that 'Chill' is in effect In no
event shall the Holder be allowed to effect a conversion if such conversion,
along with all other shares of Company Com'mon Stock beneficially owned by the
Holder and its affiliates would exceed 9.9% of the out'standing shares of the
Common Stock of the Company.
                    (b) Interest on any unpaid principal balance of mis Note
shall be paid at the rate of 8% per annum. Interest shall be paid by the Company
in Common Stock ('Interest Shares'). Holder may, at any time, send in a Notice
of Conversion to the Company for Interest Shares based on the formula provided
in Section 4(a) above. The dollar amount converted into Interest Shares shall be
all or a portion of the accrued interest calculated on the unpaid principal
balance of this Note to the date of such notice.
2

 

--------------------------------------------------------------------------------

 
                    (c) During the first six months mis Note is in effect, the
Company may re'deem this Note by paying to the Holder an amount as follows: (i)
if the redemption is within the first 90 days mis Note is in effect, then for an
amount equal to 125% of the unpaid principal amount of this Note along with any
interest that has accrued during that period, (ii) if the re'demption is after
the 90th day this Note is in effect, but less than the 151st day mis Note is in
effect, then for an amount equal to 140% of the unpaid principal amount of this
Note along with any accrued interest., (iii) if the redemption is after the
150th day this Note is in effect, but less than the 181st day this Note is in
effect, then for an amount equal to 150% of the unpaid principal amount of this
Note along with any accrued interest. This Note may not be redeemed after 180
days. The redemption must be closed and paid for within 3 business days of the
Company sending the redemption demand or the redemption will be invalid and the
Company may not redeem this Note.
                    (d) Upon (i) a transfer of all or substantially all of the
assets of the Company to any person in a single transaction or series of related
transactions, (ii) a reclassification, capital reorganization or other change or
exchange of outstanding shares of the Common Stock, other than a forward or
reverse stock split or stock dividend, or (iii) any consolidation or merger of
the Company with or into another person or entity in which the Company is not
the surviving entity (other than a merger which is effected solely to change the
jurisdiction of incorporation of the Company and results in a reclassification,
conversion or exchange of outstanding shares of Common Stock solely into shares
of Common Stock) (each of items (i), (ii) and (iii) being referred to as a 'Sale
Event'), then, in each case, the Company shall, upon request of the Holder,
redeem this Note in cash for 150% of the principal amount, plus accrued but
unpaid interest through the date of redemption, or at the election of the
Holder, such Holder may convert the un'paid principal amount of this Note
(together with the amount of accrued but unpaid interest) into shares of Common
Stock immediately prior to such Sale Event at the Conversion Price.
                    (e) In case of any Sale Event (not to include a sale of all
or substantially all of the Company's assets) in connection with which this Note
is not redeemed or converted, the Company shall cause effective provision to be
made so that the Holder of this Note shall have the right thereafter, by
converting this Note, to purchase or convert this Note into the kind and number
of shares of stock or other securities or property (including cash) receivable
upon such reclassification, capital reorganization or other change,
consolidation or merger by a holder of the number of shares of Common Stock that
could have been purchased upon exercise of the Note and at the same Conversion
Price, as defined in this Note, immediately prior to such Sale Event. The
foregoing provisions shall similarly apply to successive Sale Events. If the
consideration received by the holders of Common Stock is other than cash, the
value shall be as determined by the Board of Directors of the Company or
successor person or entity acting in good faith.
3

 

--------------------------------------------------------------------------------

 
          5. No provision of this Note shall alter or impair the obligation of
the Company, which is absolute and unconditional, to pay the principal of, and
interest on, this Note at the time, place, and rate, and in the form, herein
prescribed.
          6. The Company hereby expressly waives demand and presentment for
payment, notice of non-payment, protest, notice of protest, notice of dishonor,
notice of acceleration or intent to accelerate, and diligence in taking any
action to collect amounts called for hereunder and shall be directly and
primarily liable for the payment of all sums owing and to be owing hereto.
          7. The Company agrees to pay all costs and expenses, including
reasonable attorneys' fees and expenses, which may be incurred by the Holder in
collecting any amount due under this Note.
          8. If one or more of the following described 'Events of Default' shall
occur:
                    (a) The Company shall default in the payment of principal or
interest on this Note or any other note issued to the Holder by the Company; or
                    (b) Any of the representations or warranties made by the
Company herein or in any certificate or financial or other written statements
heretofore or hereafter furnished by or on behalf of the Company in connection
with the execution and delivery of this Note, or the Se'curities Purchase
Agreement under which this note was issued shall be false or misleading in any
respect; or
                    (c) The Company shall fail to perform or observe, in any
respect, any cove'nant, term, provision, condition, agreement or obligation of
the Company under this Note or any other note issued to the Holder; or
                    (d) The Company shall (1) become insolvent, (2) admit in
writing its inability to pay its debts generally as they mature; (3) make an
assignment for the benefit of creditors or commence proceedings for its
dissolution; (4) apply for or consent to the appointment of a trus'tee,
liquidator or receiver for its or for a substantial part of its property or
business; (5) file a peti'tion for bankruptcy relief, consent to the filing of
such petition or have filed against it an invol'untary petition for bankruptcy
relief, all under federal or state laws as applicable; or
                    (e) A trustee, liquidator or receiver shall be appointed for
the Company or for a substantial part of its property or business without its
consent and shall not be discharged with'in sixty (60) days after such
appointment; or
                    (f) Any governmental agency or any court of competent
jurisdiction at the in'stance of any governmental agency shall assume custody or
control of the whole or any substan'tial portion of the properties or assets of
the Company; or
                    (g) One or more money judgments, writs or warrants of
attachment, or similar process, in excess of fifty thousand dollars ($50,000) in
the aggregate, shall be entered or filedagainst the Company or any of its
properties or other assets and shall remain unpaid, unvacated, unbonded or
unstayed for a period of fifteen (15) days or in any event later than five (5)
days prior to the date of any proposed sale thereunder; or
4

 

--------------------------------------------------------------------------------

 
                    (h) The Company shall have defaulted on or breached any term
of any other note of similar debt instrument into which the Company has entered
and failed to cure such de'fault within the appropriate grace period; or
                    (i) The Company shall have its Common Stock delisted from an
exchange (including the OTCBB exchange) or, if the Common Stock trades on an
exchange, then trading in the Common Stock shall be suspended for more than 10
consecutive days;
                    (j) If a majority of the members of the Board of Directors
of the Company on the date hereof are no longer serving as members of the Board;
                    (k) The Company shall not deliver to the Holder the Common
Stock pursuant to paragraph 4 herein without restrictive legend within 3
business days of its receipt of a Notice of Conversion; or
                    (l) The Company shall not replenish the reserve set forth in
Section 12, with'in 3 business days of the request of the Holder.
                    (m) The Company shall not be 'current' in its filings with
the Securities and Exchange Commission; or
                    (n) The Company shall lose the 'bid' price for its stock and
a market (includ'ing the OTCBB marketplace or other exchange)
                    Then, or at any time thereafter, unless cured within 5 days,
and in each and every such case, un'less such Event of Default shall have been
waived in writing by the Holder (which waiver shall not be deemed to be a waiver
of any subsequent default) at the option of the Holder and in the Holder's sole
discretion, the Holder may consider this Note immediately due and payable,
with'out presentment, demand, protest or (further) notice of any kind (other
than notice of accelera'tion), all of which are hereby expressly waived,
anything herein or in any note or other instru'ments contained to the contrary
notwithstanding, and the Holder may immediately, and without expiration of any
period of grace, enforce any and all of the Holder's rights and remedies
provid'ed herein or any other rights or remedies afforded by law. Upon an Event
of Default, interest shall accrue at a default interest rate of 24% per annum
or, if such rate is usurious or not permit'ted by current law, then at the
highest rate of interest permitted by law. In the event of a breach of Section
8(k) the penalty shall be $250 per day the shares are not issued beginning on
the 4th day after the conversion notice was delivered to the Company. This
penalty shall increase to $500 per day beginning on the 10th day. The penalty
for a breach of Section 8(n) shall be an in'crease of the outstanding principal
amounts by 20%. In case of a breach of Section 8(i), the out'standing principal
due under this Note shall increase by 50%. If this Note is not paid at maturity,
the outstanding principal due under this Note shall increase by 10%.
5

 

--------------------------------------------------------------------------------

 
          If the Holder shall commence an action or proceeding to enforce any
provisions of this Note, in'cluding, without limitation, engaging an attorney,
then if the Holder prevails in such action, the Holder shall be reimbursed by
the Company for its attorneys' fees and other costs and expenses incurred in the
investigation, preparation and prosecution of such action or proceeding.
          9. In case any provision of this Note is held by a court of competent
jurisdic'tion to be excessive in scope or otherwise invalid or unenforceable,
such provision shall be ad'justed rather than voided, if possible, so that it is
enforceable to the maximum extent possible, and the validity and enforceability
of the remaining provisions of this Note will not in any way be affected or
impaired thereby.
          10. Neither this Note nor any term hereof may be amended, waived,
discharged or terminated other than by a written instrument signed by the
Company and the Holder.
          11. The Company will instruct its counsel to either (i) write a 144
opinion to allow for salability of the conversion shares or (ii) accept such
opinion from Holder's counsel.
          12. The Company shall issue irrevocable transfer agent instructions
reserving 552,631 shares of its Common Stock for conversions under this Note
(the 'Share Reserve'). The reserve shall be replenished as needed to allow for
conversions of this Note. Upon full conver'sion of this Note, any shares
remaining in the Share Reserve shall be cancelled. The Company shall pay all
costs associated with issuing and delivering the shares. The company should at
ail times reserve a minimum of four times the amount of shares required if the
note would be fully converted. The Holder may reasonably request increases from
time to time to reserve such amounts.
          13. The Company will give the Holder direct notice of any corporate
actions, including but not limited to name changes, stock splits,
recapitalizations etc. This notice shall be given to the Holder as soon as
possible under law.
          14. This Note shall be governed by and construed in accordance with
the laws of New York applicable to contracts made and wholly to be performed
within the State of New York and shall be binding upon the successors and
assigns of each party hereto. The Holder and the Company hereby mutually waive
trial by jury and consent to exclusive jurisdiction and venue in the courts of
the State of New York. This Agreement may be executed in counterparts, and the
facsimile transmission of an executed counterpart to this Agreement shall be
effective as an original.
6

 

--------------------------------------------------------------------------------

 
          IN WITNESS WHEREOF, the Company has caused this Note to be duly
execut'ed by an officer thereunto duly authorized.
Dated: ____________
 
 
 
 
 
MEDICAN ENTERRISES, INC
 
 
 
 
By:
[ex10-7_001.jpg]
 
Title:
CEO

7

 

--------------------------------------------------------------------------------

 
EXHIBIT A
NOTICE OF CONVERSION
(To be Executed by the Registered Holder in order to Convert the Note)
          The undersigned hereby irrevocably elects to convert $ __________ of
the above Note into __________ Shares of Common Stock of Medican Enterprises,
Inc. ('Shares') according to the conditions set forth in such Note, as of the
date written below.
          If Shares are to be issued in the name of a person other than the
undersigned, the undersigned will pay all transfer and other taxes and charges
payable with respect thereto.
 
 
Date of Conversion: ________________________________________________________
 
Applicable Conversion Price: ________________________________________________
 
Signature: ________________________________________________________________
 
[Print Name of Holder and Title of Signer]
 
Address: _________________________________________________________________
 
 
_________________________________________________________________
 
SSN or EIN: _______________________________
 
     

Shares are to be registered in the following name:
_______________________________________________________
 
 
Name: ________________________________________________________________
 
Address: _______________________________________________________________
 
Tel: _______________________________________
 
Fax: ______________________________________
 
SSN or EIN: _______________________________
 

Shares are to be sent or delivered to the following account:
 
 
Account Name: _________________________________________________________
 
Address: ______________________________________________________________
 

8

 

--------------------------------------------------------------------------------

 